Case: 19-40531     Document: 00515688832          Page: 1    Date Filed: 12/30/2020




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    December 30, 2020
                                   No. 19-40531                        Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Robert L. Hedrick,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 5:17-CV-36
                           USDC No. 1:11-CR-715-1


   Before Jones, Costa, and Wilson, Circuit Judges.
   Per Curiam:*
          Robert L. Hedrick, federal prisoner # 94886-279, was convicted by a
   jury of offenses relating to child pornography and attempted sexual
   exploitation of children, and he is serving an aggregate 360-month sentence.
   He filed a 28 U.S.C. § 2255 motion challenging these convictions, raising


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-40531      Document: 00515688832           Page: 2    Date Filed: 12/30/2020




                                     No. 19-40531


   claims of ineffective assistance by trial and appellate counsel. The district
   court denied relief, concluding that Hedrick’s motion was a restatement of
   his allegations of a convoluted conspiracy that had previously been found to
   be frivolous by the district and appellate courts. Hedrick now seeks a
   certificate of appealability (COA) to appeal this ruling.
          To obtain a COA, Hedrick must make “a substantial showing of the
   denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); Slack v. McDaniel,
   529 U.S. 473, 483 (2000). He will satisfy this standard “by demonstrating
   that jurists of reason could disagree with the district court’s resolution of his
   constitutional claims or that jurists could conclude the issues presented are
   adequate to deserve encouragement to proceed further.”              Miller-El v.
   Cockrell, 537 U.S. 322, 327 (2003). To the extent the district court rejected
   his claims on their merits, Hedrick “must demonstrate that reasonable jurists
   would find the district court’s assessment of the constitutional claims
   debatable or wrong.” Slack, 529 U.S. at 484; see also Miller-El, 537 U.S. at
   338. If, however, the district court’s ruling is construed as a dismissal on
   procedural grounds, Hedrick must show “that jurists of reason would find it
   debatable whether the [motion] states a valid claim of the denial of a
   constitutional right and that jurists of reason would find it debatable whether
   the district court was correct in its procedural ruling.” Slack, 529 U.S. at
   484.
          To the extent that Hedrick is complaining about his access to the law
   library and is alleging that prison officials or others are tampering with his
   mail, such claims are not cognizable in § 2255 proceedings. See Padilla v.
   United States, 416 F.3d 424, 425-26 (5th Cir. 2005); Davis v. Fechtel, 150 F.3d
486, 490 (5th Cir. 1998). Similarly, to the extent that Hedrick is challenging
   his conviction based on substantive claims that a conspiracy framed him and
   is attempting to silence him, we decline to consider such claims. See Padilla,
416 F.3d at 425-26.



                                          2
Case: 19-40531      Document: 00515688832           Page: 3     Date Filed: 12/30/2020




                                     No. 19-40531


          Hedrick also argues, however, that the district court erred in denying
   relief without considering the claims that he presented in his § 2255 motion.
   “Relief under . . . § 2255 is reserved for transgressions of constitutional rights
   and for a narrow range of injuries that could not have been raised on direct
   appeal and would, if condoned, result in a complete miscarriage of justice.”
   United States v. Vaughn, 955 F.2d 367, 368 (5th Cir. 1999). Allegations of
   ineffective assistance of counsel, such as those presented by Hedrick, are
   proper in § 2255 proceedings. See Massaro v. United States, 538 U.S. 500,
   503-04 (2003). Moreover, some of Hedrick’s claims, such as his assertions
   that counsel should have challenged the restitution order on various grounds,
   do not appear related to the conspiracy theory espoused by Hedrick and
   previously rejected by the courts.
          Accordingly, reasonable jurists would debate whether the district
   court erred in summarily denying relief without considering Hedrick’s
   ineffective assistance claims to the extent they (a) were not previously raised
   and (b) do not pertain to conspiracy and other such claims previously rejected
   by this court and the district court. See Slack, 529 U.S. at 484. As a result,
   COA is GRANTED as to this claim. His motion for leave to proceed in
   forma pauperis is likewise GRANTED. As further briefing is not necessary
   on this issue, the judgment is VACATED and the case REMANDED for
   further proceedings in accordance with this opinion. See Whitehead v.
   Johnson, 157 F.3d 384, 388 (5th Cir. 1998). Hedrick’s numerous other
   motions seeking various relief are DENIED. We express no opinion on the
   merits of Hedrick’s ineffective assistance allegations, but strongly caution
   him that sanctions will be imposed for future frivolous filings. In addition,
   we note that the district court is free to consider whether Hedrick’s § 2255
   motion was filed in a timely manner.




                                           3